BLD-127                                         NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                                No. 11-4586
                                ___________

                            ALAN PRESBURY,
                                      Appellant

                                      v.

 MICHAEL WENEROWICZ; JAY LANE; ETTA G. WILLIAMS; JOHN DOE
 BOONE; JOSEPH YODIS; FRANK REGAN; MICHAEL CUNNINGHAM;
                DORINA VARNER; SKIP FIELDS
            ____________________________________

               On Appeal from the United States District Court
                  for the Eastern District of Pennsylvania
                      (E.D. Pa. Civil No. 11-cv-03701)
               District Judge: Honorable Edmund V. Ludwig
                ____________________________________

    Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
    or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                               March 1, 2012

          Before: SCIRICA, SMITH and CHAGARES, Circuit Judges

                       (Opinion filed: March 21, 2012)
                                 _________

                                 OPINION
                                 _________



PER CURIAM
                                      1
         Alan Presbury, a Pennsylvania prisoner proceeding pro se, appeals an order

of the United States District Court for the Eastern District of Pennsylvania

dismissing his civil rights complaint against various prison officials and

employees. For the reasons that follow, we will affirm the judgment of the District

Court.

         In his complaint, Presbury alleged that Captain Etta Williams harassed him

and his wife, who visited him in prison. Presbury averred Williams told him on

May 7, 2010, that she wanted him released from his prison job. Presbury further

averred that he was then ordered to report for a support team hearing at which he

was accused of stealing t-shirts, poor attendance at his job, and extortion. He

alleged that he was not permitted to present evidence at the hearing and that he was

removed from his job on May 24, 2010. He also averred that on June 7, 2010, he

learned that his wife’s visitation privileges were suspended. Presbury claimed

violations of his Eighth and Fourteenth Amendment rights and attached to his

complaint copies of his grievance documents and other correspondence purporting

to support his claims.

         The District Court granted the defendants’ motion to dismiss Presbury’s

complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).          Regarding

Presbury’s due process claim arising from the loss of his prison job, the District

Court held that Presbury had failed to exhaust his administrative remedies. The

                                          2
District Court also stated that, even if it were to reach the merits of the claim,

dismissal would be required because Presbury has no constitutionally-protected

interest in a prison job. The District Court further ruled that Presbury did not have

a cognizable Eighth Amendment claim based on the suspension of his wife’s

visitation privileges. This appeal followed.

      We need not decide whether Presbury exhausted his administrative remedies

with respect to his due process claim because, even if he had exhausted his

remedies, Presbury does not state a constitutional claim based on the loss of his

prison job. We have held that there is no liberty interest in a prison job arising

from the Due Process Clause. James v. Quinlan, 866 F.2d 627, 629 (3d Cir. 1989).

Presbury also cannot show that he was deprived of any state-created liberty interest

because the alleged deprivation does not impose “atypical and significant hardship

. . . in relation to the ordinary incidents of prison life.” Torres v. Fauver, 292 F.3d

141, 151 (3d Cir. 2002) (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)).

Presbury also does not have a protected property interest in his prison job which

would support a due process claim. See Quinlan, 866 F.2d at 630. Absent a

constitutionally-protected interest, Presbury does not state a due process claim.

See id. at 629.

       We also agree with the District Court that dismissal was warranted on

Presbury’s claim that his Eighth Amendment rights were violated based on the

                                          3
temporary suspension of his wife’s visitation privileges. See Overton v. Bazzetta,

539 U.S. 126, 137 (2003) (holding regulation restricting visitation for certain

inmates did not violate Eighth Amendment). Finally, to the extent Presbury claims

Williams retaliated against him in violation of his First Amendment rights, he does

not state a claim for relief because he does not contend that Williams’ alleged

actions were in response to any constitutionally-protected activity. See Miller v.

Mitchell, 598 F.3d 139, 147 (3d Cir. 2010) (setting forth elements of retaliation

claim).

      Accordingly, because this appeal does not raise a substantial question, we

will affirm the judgment of the District Court. 1




1
 The District Court did not afford Presbury an opportunity to amend his complaint,
but we find no prejudice in this case because the documents attached to the
complaint show that providing an opportunity to amend would have been futile.
See Grayson v. Mayview State Hosp., 293 F.3d 103, 111 (3d Cir. 2002).
                                          4